Exhibit 99.1 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business Editors: Western Goldfields Announces Completion of Corporate Re-Domestication to Ontario, Canada and Implementation of Shareholder Rights Plan TORONTO, July 2 /CNW/ - Western Goldfields, Inc. ("WGI Idaho"), (TSX:WGI, OTC BB:WGDF.OB) is pleased to announce that it has changed its jurisdiction of incorporation from Idaho to Ontario, Canada by way of a reorganization transaction effective June 29, 2007. The shareholders of WGI Idaho will, as a consequence of the reorganization, become shareholders of Western Goldfields Inc. ("WGI Ontario") which was a wholly-owned subsidiary of WGI Idaho prior to the reorganization. The reorganization was approved at the annual and special meeting of shareholders of WGI Idaho held on June 19, 2007. The reorganization will allow the Company to take advantage of financial and other business opportunities that are not available under the current corporate structure, including the ability to complete transactions requiring shareholder approval more quickly, which would facilitate our corporate strategy of growth through acquisitions. All currency amounts are in U.S. dollars. Our common shares will continue to trade on the Toronto Stock Exchange under the symbol "WGI", and will continue to be quoted on the OTC Bulletin Board. The new CUSIP number for our common shares is 95828P203 and the new ISIN number is CA95828P2035. As a result of the reorganization, each currently outstanding share certificate representing shares of WGI Idaho will be deemed to represent the same number of shares of WGI Ontario. Shareholders do not need to exchange their share certificates of WGI Idaho as a result of this transaction. There are a limited number of shareholders who held share certificates of WGI Idaho prior to the reorganization bearing a legend for United States purposes.
